The claimant in this case filed his petition with the Auditor of Public Accounts on the 16th day of April, 1880. The petitioner, among other things, states that the claimant was the owner of the southeast quarter (S. E. ¼) of the southwest quarter (S. W. ¼) of section 30, township 8, north, range 8 east of the 4th P. M., containing 40 acres. That by reason of the construction of the dam in .the Illinois river near Copperas Creek by the ■authority of the State of Illinois-the water in said river has been permanently raised, so as to damage claimant’s land to the sum, of $400400.00 It appears from the proof that the dam in the river was completed and closed in October, 1877. As we have before decided in the case of William It. Fairbanks, for the use of the First National Bank of Lacon v. The State of Illinois, this would fix the time when the cause of action accrued. This claim not having been filed within two years from that time, it would in our opinion be barred by the statute of limitations. We have not investigated the merits of this claim. Our conclusion is that the claim is barred by the statute of limitations, and is, for that reason, rejected.